Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 11/2/2021 has been entered.  All previous 112 rejections have been withdrawn.

Claim Objections
Claims 1-3 objected to because of the following informalities: in claim 1, lines 7-8, the phrase “the opposite wall” should be rewritten as “the annular wall” for better clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copping (US 2,544,628).
Claim 1:  Copping discloses a rotary pump (Figs. 1-3) comprising a housing (10) defining an annular chamber (note chamber within 29/30) with inlet (26) and outlet ports (27) spaced apart around the chamber, a flexible annular diaphragm (11) forming a closed loop (note closed loop which traverses 360 degrees in the view in Fig. 2) and forming one side (29) of the chamber spaced opposite an annular wall (30) of the housing, the diaphragm being sealed at its edges to the housing (see Figs. 1 and 3), a single partition (28) extending across the chamber from a location between the inlet and outlet ports to the diaphragm (Fig. 2); wherein the diaphragm is configured to be pressed progressively against the opposite/annular wall of the housing to force fluid drawn in at the inlet port on one side of the partition around the chamber and to expel it at the outlet port at the other side of the partition (Fig. 2); wherein an outer face of the annular diaphragm has a trough (note trough/depression in 29 in Fig. 3, see also col. 3, line 70 through col. 4, lines 1-2) at a part of the diaphragm which faces the inlet port and/or at a part of the diaphragm which faces the outlet port (Fig. 2, Examiner notes that, during operation, when pinching of the diaphragm occurs near the inlet/outlet, a trough “segment” will be present at the part of the diaphragm which faces the inlet/outlet port).
Claim 2:  Copping further discloses that the trough is confined to the part of the outer face of the annular diaphragm which faces the inlet port and/or the part of the diaphragm which faces the outlet port (Fig. 2, Examiner notes that, during operation, when pinching of the diaphragm occurs near the inlet/outlet, a trough “segment” will be 
Claim 3:  Copping further discloses a reinforcement ring (note one of 12/13/14) surrounding a rotating means (17) and connected to a central region of the diaphragm (Fig. 2).
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glover (US 5,988,998).
Claim 1:  Glover discloses a rotary pump (Fig. 1-2) comprising a housing (1) defining an annular chamber with inlet (10) and outlet ports (9) spaced apart around the chamber, a flexible annular diaphragm (3) forming a closed loop (Fig. 2) and forming one side (opposite of 2) of the chamber spaced opposite an annular wall (2) of the housing, the diaphragm being sealed at its edges to the housing (Fig. 1), a single partition (11) extending across the chamber from a location between the inlet and outlet ports to the diaphragm (Fig. 1); wherein the diaphragm is configured to be pressed progressively against the opposite wall of the housing to force fluid drawn in at the inlet port on one side of the partition around the chamber and to expel it at the outlet port at the other side of the partition (Figs. 1-2); wherein an outer face of the annular diaphragm has a trough at a part of the diaphragm which faces the inlet port and/or at a  part of the diaphragm which faces the outlet port (Figs. 1-2, Examiner notes that, during operation, when pinching of the diaphragm occurs near the inlet/outlet, a trough “segment” will be present at the part of the diaphragm which faces the inlet/outlet port).
Claim 2:  Glover further discloses that the trough is confined to the part of the outer face of the annular diaphragm which faces the inlet port and/or the part of the 
Claim 3:  Glover further discloses a reinforcement ring (4) surrounding a rotating means (5) and connected to a central region of the diaphragm.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Examiner has utilized the Copping and Glover reference to read upon the new claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746